Citation Nr: 1724128	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  11-06 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of a right hand injury prior to January 24, 2014.

2.  Entitlement to an initial disability rating in excess of 10 percent for limitation of motion of the right thumb from January 24, 2014.

3.  Entitlement to an initial compensable disability rating for limitation of motion of the right index finger from January 24, 2014.

4.  Entitlement to an initial compensable disability rating for limitation of motion of the right long finger from January 24, 2014.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to September 1985. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for residuals of a right hand injury at zero percent, effective August 29, 2008.  The Veteran appealed the assigned disability rating. 

The Veteran was scheduled for a videoconference hearing at the RO in February 2012.  In January 2012, he withdrew his request for such hearing. 

The Board remanded the claims in October 2013 and June 2015 for further development and consideration. 

In a February 2014 rating decision, the Appeals Management Center (now known as the Appeals Management Office (AMO)) recharacterized the service-connected right hand disability, assigning a 10 percent rating for limitation of motion of the thumb, and noncompensable ratings for limitation of motion of the index and long fingers in lieu of the single hand disability rating, effective January 29, 2014. 

In a February 2015 rating decision, the AMO, apparently unaware of the February 2014 rating decision, essentially granted service connection for the same finger conditions again, granting a 10 percent rating for limitation of motion of the long finger and erroneously awarding another 10 percent rating under the same diagnostic code for limitation of motion of the thumb and a noncompensable evaluation for the index finger, all effective January 29, 2014.  The accompanying codesheet listed each finger twice as separate disabilities.  The Board remanded the right hand, index finger, long finger, and thumb claims in June 2015 for the agency of original jurisdiction (AOJ) to correct the erroneous awards of service connection.  Thereafter, in a May 2016 rating decision, the RO determined that clear and unmistakable error was found in the February 2015 rating decision which essentially awarded duplicate service connection for the right thumb, index finger, and long finger disabilities and in a September 2016 rating decision, service connection was severed for the duplicate disabilities.  Also, in the May 2016 rating decision, the RO awarded earlier effective dates of January 24, 2014 for the right thumb, index finger, and long finger disabilities.  Further, in the September 2016 rating decision, the RO determined that clear and unmistakable error was found in the award of a 10 percent disability rating for the Veteran's right long finger disability and established the disability rating to zero percent effective January 24, 2014.  

This appeal was processed using the Veteran's Benefits Management System (VBMS).  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As to the right thumb, right index finger, and right long finger disabilities, the United States Court of Appeals for Veterans Claims (Court) recently held in Correia v. McDonald, 28 Vet. App. 158 (2016) that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  However, this information is not found in the report from the Veteran's most recent VA examination of record dated January 2014.  Therefore, the Board finds that these issues must be remanded to provide the Veteran with a new VA examination to obtain this medical evidence.  See 38 U.S.C.A. § 5103A(d) (West 2014).  The Board further finds that this examination may affect the Veteran's claim of entitlement to an initial compensable evaluation for his residuals of right hand injury prior to January 24, 2014.  Additionally, when adjudicating these claims, the AOJ should be mindful of the Court's holdings in DeLuca v. Brown, 8 Vet. App. 202 (1995) and Mitchell v. Shinseki, 25 Vet. App. 32 (2011) regarding painful motion.      

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with additional VA examinations 
to ascertain the current severity and manifestations of his service-connected residuals of right hand injury to include limitation of motion of the right thumb, index finger, and long finger.  The examiner is requested to review all pertinent records associated with the claims file.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

After examining the Veteran and reviewing the claims file, the examiner is asked to respond to the following:

(a). Identify the Veteran's residuals of right thumb, index finger, and long fingers pathology found to be present. 

(b). Provide the range of motion of his right thumb, index finger, and long finger and indicate whether there is objective evidence of pain on motion.   

(c.) Test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the right thumb, index finger, and long finger.  Also, test range of motion of the opposite undamaged joint (the left thumb, index finger, and long finger).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

(d). Indicate whether the Veteran's right thumb, index finger, and long finger exhibit weakened movement, excess fatigability, or incoordination during flare-ups or upon repetitive use. 

(e). Specifically indicate whether there is any additional limitation in range of motion or functional impairment during flare-ups or upon repetitive use.  To the extent possible, express any functional loss in terms of additional degrees of limited motion of the Veteran's right thumb, index finger, and long finger. 

A complete rationale should be provided for any opinions expressed and conclusions reached.

2. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




